658 N.W.2d 124 (2003)
468 Mich. 870
Robert SHIRK and Mary Lee Shirk, Plaintiffs, Counter-Defendants and Appellees,
v.
Arnold VAN DYK, Defendant, Counter-Plaintiff and Appellant.
Docket No. 121544, COA No. 227193.
Supreme Court of Michigan.
March 25, 2003.
On order of the Court, the application for leave to appeal from the April 26, 2002 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., dissents and states as follows:
I dissent from the denial order. I would peremptorily reverse the Court of Appeals and reinstate the order of the Barry Circuit Court.